Citation Nr: 1735778	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  17-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychological condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1953 to December 1955

This matter comes before the Board of Veterans' Appeals on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that denied service connection for PTSD and became final in August 2008.  In May 2014, the Veteran sought to reopen his claim for PTSD and as a claim of service connection for an acquired psychological disorder, to include PTSD.  This case also comes properly before the Board on appeal from a February 2015 rating decision that reopened and denied the claim for service connection for PTSD. 

The rating decision of February 2015, a claim for service connection for PTSD (now claimed as an acquired psychiatric condition) was reopened, and denied it on the merits.  The Board notes that irrespective of the RO's determination to reopen the claim for PTSD, the claim, it must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim for PTSD on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Here, the Board agrees with the RO decision to reopen the claim and will address the appeal on the merits.

Additionally, in a letter from December 2014, the RO notified the Veteran that because of a fire at the National Archives and Records Administration his records were destroyed and more specific details of possible treatment received while on active duty were necessary.  

The Veteran testified at a Board video-conference hearing before a Veterans Law Judge in May 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

FINDINGS OF FACT

It is reasonably shown that the Veteran's PTSD began in service and has persisted ever since.

CONCLUSION OF LAW

Service connection for PTSD is warranted. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38(West 2014); C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for PTSD.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including the pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a)(2016), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).   

Effective July 12, 2010, VA amended its adjudication regulations which eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.  Specifically, 38 C.F.R. § 3.304 (f) (2016) was amended to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The Court held that a medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressful event; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d 1379, 1381-83 (Fed. Cir. 2011).

Analysis and Conclusion

The Board finds that entitlement to service connection is warranted in this case. 

The Veteran contends that his PTSD is a result of experiencing fear of hostile military or terrorist activity; a confrontation with an armed guard during which he was afraid for his life; and not being able to return home after the birth of a stillborn child while serving in Korea.  

Specifically, the Board notes that the Veteran has consistently relayed specific information concerning a haunting stressor in which a Korean threatened him in his barracks with a knife.  The examiner made the diagnosis and related it to this stressor and the two other stressors the Veteran described.  

The VA examiner confirmed that the claimed stressor was adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f) (2016).  As such, the first and second elements of Shedden/Caluza are met.

As the Veteran's STRs are unavailable due to fire, post-service medical records and the Veteran's credible testimony provide sufficient evidence that his psychological symptoms began in service and have continued to the present.  The Board finds that the VA examiner's opinion corroborates the Veteran's testimony that his PTSD symptoms began in service.  Based on a review of the evidence Veteran does not have any other listed psychological disorders.  All of the requirements for establishing service connection for PTSD are met and service connection is warranted.


ORDER

Entitlement to service connection for PTSD, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


